Michael Fredrick Wisniewski v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-05-196-CR

2-05-197-CR





MICHAEL FREDRICK WISNIEWSKI	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Michael Wisniewski pleaded guilty, pursuant to a plea bargain agreement, to two offenses of burglary of a habitation and received fifteen years’ confinement for each offense, to be served concurrently.  On April 27, 2005, the trial court entered its certifications of Wisniewski's right to appeal in accordance with rule 25.2(a)(2).  
See
 
Tex. R. App. P.
 25.2(a)(2).  The certification in each case states that this “is a plea-bargain case, and the defendant has NO right of appeal.”

On May 17, 2005, Wisniewski filed a pro se notice of appeal in each case.  On May 27, 2005, we notified Wisniewski that the certifications indicating that he had no right to appeal had been filed in this court and that these appeals would be dismissed unless Wisniewski or any party desiring to continue the appeals filed a response showing grounds for continuing the appeals.  
See
 
Tex. R. App. P.
 25.2(d), 44.3.  No response has been filed. 

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or after getting the trial court's permission to appeal.  
See
 
Tex. R. App. P.
  25.2(a)(2)(A)-(B).  According to the trial court's certifications, neither of these circumstances apply because they state that there is no right of appeal. 

Because Wisniewski has no right to appeal, we dismiss these appeals for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f), 44.3.



PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:
 August 4, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.